BRYAN SCHRODER
United States Attorney

YUNAH CHUNG
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: yunah.chung@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 3:20-cr-00045-SLG-MMS
                                             )
                          Plaintiff,         )   COUNT 1:
                                             )   POSSESSION OF CONTROLLED
          vs.                                )   SUBSTANCE WITH INTENT TO
                                             )   DISTRIBUTE
  ANGEL ALONSO,                              )     Vio. of 21 U.S.C. § 841(a)(1),
                                             )   (b)(1)(B)
                          Defendant.         )
                                             )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about July 28, 2019, in Unalaska, within the District of Alaska, the

defendant, ANGEL ALONSO, knowingly possessed with intent to distribute a controlled

substance, to wit: 5 grams or more of pure methamphetamine.




      Case 3:20-cr-00045-SLG-MMS Document 2 Filed 06/25/20 Page 1 of 2
      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

      A TRUE BILL.



                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Yunah Chung
YUNAH CHUNG
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: June 24, 2020




                                       Page 2 of 2




      Case 3:20-cr-00045-SLG-MMS Document 2 Filed 06/25/20 Page 2 of 2
